                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cv-477-FDW
                            (3:12-cr-188-FDW-DSC-2)

ALAN BOYD DONTA BARNETT,            )
                                    )
                  Petitioner,       )
                                    )
            vs.                     )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )


       THIS MATTER is before the Court on Petitioner’s pro se “Motion Requesting Copy of

Government’s Response in a Title 28 U.S.C. § 2255 Habeas Motion Proceeding,” (Doc. No. 14).

Petitioner alleges that he did not receive a copy of the Government’s Response and he seeks a set

deadline by which to file a Reply. The Motion will be granted as follows.

       The Clerk of Court will be instructed to mail Petitioner a copy of the Government’s

Response as a courtesy. He may file a Reply by November 21, 2018.

        IT IS HEREBY ORDERED that

       1.     Petitioner’s Motion, (Doc. No. 4), is GRANTED.

       2.     Petitioner may file a Reply to the Government’s Response by November 21, 2018.

       2.     The Clerk of Court is instructed to mail Petitioner a copy of the Government’s

              Response, (Doc. No. 11).
                                             Signed: November 5, 2018
